Name: Commission Regulation (EC) No 619/2009 of 13 July 2009 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance )
 Type: Regulation
 Subject Matter: transport policy;  air and space transport;  organisation of transport;  consumption
 Date Published: nan

 15.7.2009 EN Official Journal of the European Union L 182/4 COMMISSION REGULATION (EC) No 619/2009 of 13 July 2009 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and of the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air transport passengers of the identity of the operating air carrier, and repealing Article 9 of Directive 2004/36/EC (1), and in particular Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 474/2006 of 22 March 2006 establishing the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (2). (2) In accordance with Article 4(3) of Regulation (EC) No 2111/2005, some Member States communicated to the Commission information that is relevant in the context of updating the Community list. Relevant information was also communicated by third countries. On this basis, the Community list should be updated. (3) The Commission informed all air carriers concerned either directly or, when this was not practicable, through the authorities responsible for their regulatory oversight, indicating the essential facts and considerations which would form the basis for a decision to impose on them an operating ban within the Community or to modify the conditions of an operating ban imposed on an air carrier which is included in the Community list. (4) Opportunity was given by the Commission to the air carriers concerned to consult the documents provided by Member States, to submit written comments and to make an oral presentation to the Commission within 10 working days and to the Air Safety Committee established by Council Regulation (EEC) No 3922/91 of 16 December 1991 on the harmonization of technical requirements and administrative procedures in the field of civil aviation (3). (5) The authorities with responsibility for regulatory oversight over the air carriers concerned have been consulted by the Commission as well as, in specific cases, by some Member States. (6) Regulation (EC) No 474/2006 should therefore be amended accordingly. (7) Following information resulting from SAFA ramp checks carried out on aircraft of certain Community air carriers, as well as area specific inspections and audits carried out by their national aviation authorities, some Member States have taken certain enforcement measures. They informed the Commission and the Air Safety Committee about these measures: the competent authorities of Greece informed that the Air Operator Certificate (AOC) of the carrier EuroAir Ltd had been withdrawn on 8 May 2009; the competent authorities of Sweden informed that they had withdrawn on 23 January 2009 the AOC of the carrier of Nordic Airways AB (Regional) and on 31 March 2009 that of the carrier Fly Excellence AB. (8) On 8 April 2009, the competent authorities of Thailand (the Thai Department of Civil Aviation  Thai DCA) informed the Commission that they have revoked the AOC of the carrier One Two Go. Although One Two Go had filed appeal against the revocation order, the Thai DCA has re-affirmed such order on 4 May 2009. (9) Therefore, taking into account that the operator has lost its AOC, and that as a consequence its operating licence cannot be considered as valid, on the basis of the common criteria, it is assessed that the One Two Go is no longer an air carrier as defined by Article 2 of Regulation (EC) No 2111/2005, and should therefore be removed from Annex A. (10) Pursuant to the provisions of Commission Regulation (EC) No 298/2009 of 8 April 2009 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (4), the Thai DCA provided the Commission with information regarding the effectiveness of the corrective actions taken by the carrier Orient Thai, as well as measures taken by the Thai DCA to resolve the safety deficiencies detected previously, and which led to the suspension of the carriers operations with aircraft of type MD-80 for a period of 75 days until 7 October 2008. (11) The Commission considers that, on the basis of this information, no further action is needed. (12) Following the adoption of Regulation (EC) No 298/2009 a team of European experts carried out a visit in Ukraine from 25 to 29 May 2009 to verify the status of implementation of the action plan submitted by the competent authorities of Ukraine to enhance oversight as well as the safety situation of the two carriers whose operations are subject to an operating ban in the Community  Ukraine Cargo Airways and Ukrainian Mediterranean Airlines. Also, with a view to verifying the exercise of oversight by the State Aviation Administration of Ukraine, the EC team of experts met with two carriers  South Airlines and Khors Air Company, which operate in to the Community and have been subject to ramp checks in the Community and in other ECAC states. (13) The State Aviation Administration has made limited progress in the implementation of its action plan. All actions (12/12) identified by the State Aviation Administration in its action plan submitted on 31 May 2008 to enhance the exercise of oversight remain open so far. No certification according to the requirements announced by the State Aviation Administration has taken place, the corresponding legislation has not been enacted and the completion of the corrective actions will not be completed before July 2011 at the earliest, for some implementation has slipped to 2015. (14) The implementation of the action plan is directly linked to the complexity of the legal system of Ukraine which does not permit to identify clearly the standards used for approval of aircraft and operators and whether they actually comply with annexes of the International Civil Aviation Organisation (ICAO). This was confirmed during meetings with the four operators. (15) Also, the report of the visit reveals that the competent authorities of Ukraine do not have sufficient qualified personnel to carry out the oversight of 74 AOC holders (airworthiness and operations). The implementation of the continuing oversight activities could not be fully demonstrated and the comments presented by the competent authorities of Ukraine after the visit could not clarify these matters. Also, careful review of the AOC system used by the competent authorities of Ukraine shows that this system does not provide for clear identification of the regulations/standards applied for certification nor for certainty about the exact fleet authorised for operations and the exact authorisations held. (16) The competent authorities of Ukraine submitted comments which were not sufficient to remove the findings raised during the visit. The various corrective actions announced by these authorities will need to be closely monitored and evaluated on a regular basis taking also into account the results of the ICAO USOAP visit carried out in June 2008. Also, following the visit, the competent authorities of Ukraine submitted a new corrective action plan, whose implementation depends on the adoption of a new aviation law in Ukraine the adoption of which is planned for 2010. Hence the adoption of various implementing rules will not be completed before the second half of 2011 for aircraft operations, end 2012 for flight crew licensing and end of 2015 for continuing airworthiness. (17) In the light of the results of the visit, and presentations made during the meeting of the Air Safety Committee on 1 July 2009, the Commission will continue to monitor closely the implementation of these actions and cooperate with the competent authorities of Ukraine to assist them in enhancing oversight and in addressing any non-compliances. Furthermore, Member States will verify systematically the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of carriers licensed in Ukraine pursuant to Commission Regulation (EC) No 351/2008 (5). (18) Following the adoption of Regulation (EC) No 298/2009 the carrier was invited to present any relevant information including corrective actions to redress the previously detected safety deficiencies. The competent authorities of Ukraine submitted information clarifying the actions taken on the AOC of the carrier. Motor Sich submitted documentation on 4 June 2009 stating that the company had carried out a root cause analysis and had drawn up corrective actions to resolve any safety deficiencies. Its analysis and corrective actions were approved by the competent authorities of Ukraine. Also, the company addressed on 15 June correspondence including corrective actions to the competent authorities of France which had performed an inspection (6) on the aircraft AN-12 (UR-11819). The corrective action plan indicates that the manuals and documentation of the company (operation manual and flight manual) have been modified to bring them into conformity with ICAO standards and allowing for a correct flight preparation. (19) However, the training of pilot and crew to ensure that the revised manuals and procedures are effectively applied is not sufficient to ensure appropriate coverage of the broad range of changes. Furthermore, the Commission has not received any information from the competent authorities of Ukraine indicating the verification of the status of implementation and the effective closure of these actions with a view to resolving in a sustainable manner the detected safety deficiencies. (20) In the light of these findings, and on the basis of the common criteria, the Commission considers that at this stage, the carrier Motor Sich does not meet the relevant safety standards and should therefore be retained in Annex A. (21) Following the adoption of Regulation (EC) No 298/2009 the carrier was visited by the EC team of experts on 27 May 2009. The report of the visit indicates that the fleet of Ukraine Cargo Airways (UCA) has been considerably reduced in one year, declining from 20 aircraft at the beginning of 2008 (ten IL-76, three AN-12, three AN-26, three MIL-8 helicopters and one Tupolev Tu-134), to four aircraft at the time of the visit (two IL-76, one AN-12 and one AN-26). Out of 4 aircraft on the AOC, only one aircraft, an IL-76 (UR-UCC) is in airworthy condition, the other three aircraft on the AOC having expired certificates of airworthiness. The carrier stated that all other aircraft are not airworthy anymore and are not operated in any manner. (22) According to the report UCA has made significant progress in the implementation of its corrective action plan submitted on 1 April 2008 to the Commission. Out of the 22 actions scheduled, 19 are indicated as completed and closed. Safety policy and documentation were revised and improved. An internal safety inspection department was established. The aircraft technical condition was improved. The crew training procedures were revised and improved. However, three actions proposed in this corrective action plan still remain open, the most problematic one being the absence of quick donning masks for IL-76, AN-12 and AN-26 as required by ICAO for flights above a certain altitude. (23) The report also points out to significant safety deficiencies in the areas of flight operations, training and checking, continuing airworthiness and maintenance. Furthermore, the quality management system is deficient as there is no assurance that findings raised by internal audit or by the competent authorities of Ukraine are corrected and verified prior to closure, neither does it ensure that there is systematic analysis of deficiencies. These findings raise doubts about the sustainability of corrective measures put in place by the company after the imposition of the operating ban. (24) The company was invited to present comments. UCA submitted documentation on 10 June to the findings raised during the visit. Out of 16 new findings raised during the visit, one could be effectively closed after examination of documentation by the company. For two findings concerning the manual of operations and its AOC, the company indicated that it had submitted to the approval of the competent authorities of Ukraine changes to its manual of operations and had requested a flight level limitation in its AOC regarding aircraft AN-12 (UR-UCN) and AN-26 (UR-UDM). (25) The Commission did not receive any information regarding the approval of the changes (limitations) requested by the company. Also, the carrier requested to be heard and made representations to the Commission and the Air Safety Committee on 1 July indicating that out of a total of 51 corrective actions 15 were still to be implemented by the end of August 2009 following which verification by the competent authorities of Ukraine would take place. The Commission reserves the right to proceed to verification of the implementation of corrective measures by this carrier. (26) In the light of these findings the Commission considers that at this stage, on the basis of the common criteria, the company does not meet the relevant safety standards and should therefore be retained in Annex A. (27) Following the adoption of Regulation (EC) No 298/2009 the carrier was visited by the EC team of experts on 28 May 2009. The report of the visit indicates that UMAir has made significant improvements in its documentation system which has been completely reviewed. A safety department was established and a focal point for SAFA inspections nominated. The training procedures were also revised and improved. Nevertheless, while UMAir contends having completed the implementation of its corrective action plan, as verified by the competent authorities of Ukraine, sampled corrective actions by the team show that some deficiencies remain: Corrective actions undertaken by UMAir in relation to the load-sheet/dry operating index do not appear to be effectively applied for all aircraft types on the AOC. Some remedial actions for deficiencies noted during SAFA inspection are not being systematically corrected including determination of their root cause (oil leak on engine, missing screws, performance limitation in MEL, etc). (28) Furthermore, significant safety findings were raised in the area of operations and continuing airworthiness, maintenance and engineering: a clear procedure to be applied by UMAir flight crew in case of an en route engine failure (drift-down) is not available and in the operations manual, the procedure to declare an emergency when during the flight the expected/calculated fuel at landing is expected to be below the minimum, is missing. Also, no evidence of compliance with airworthiness directives for an aircraft (UR-CFF) and its engine could be presented, various deficiencies for the aircraft of type DC-9 and MD 83 were found and the program rules of the corrosion prevention and control program (CPCP, Corrosion Level identification and reporting rules) are not followed. With regard to the quality system of the carrier, the EC team found in its report that the organization could not demonstrate that all aspects of the maintenance and flight operational processes are audited on a regular basis; actions implemented do not always take the root cause into account and there is no overall system to control the open findings (internal and external audits including Ukraine SAA findings). (29) The company was invited to present comments. UMAir presented a corrective action plan approved by the competent authorities of Ukraine at the meeting of the Air Safety Committee on 1 July 2009. The corrective action plan has been drawn-up to address the safety deficiencies identified during the visit. However, the presentation by the carrier did not allow resolution of the findings raised during the visit in particular in the area of continuing airworthiness. The Commission reserves the right to proceed to verification of the implementation of corrective measures by this carrier. (30) In the light of these findings, the Commission considers that at this stage, on the basis of the common criteria, the company does not meet the relevant safety standards and should therefore be retained in Annex A. (31) There is verified evidence of lack of ability of the authority responsible for the safety oversight of air carriers certified in Kazakhstan to implement and enforce the relevant safety standards, as demonstrated by the results of the audit carried out by the ICAO under the Universal Safety Oversight Audit Programme (USOAP). (32) Following the USOAP audit of Kazakhstan carried out in April 2009, ICAO has notified to all states party to the Chicago convention the existence of significant safety concerns affecting the safety oversight of carriers and aircraft registered in Kazakhstan, one related to operations (7) and one related to airworthiness (8), according which the certification process used in Kazakhstan for the issuance of an Air Operator Certificate (AOC) does not address all the applicable provisions of ICAO Annex 6. Most of the existing AOCs have been issued without the involvement of a qualified airworthiness inspector. In particular, the following items are not addressed as part of the certification process: submission of maintenance programmes, review of minimum equipment lists (MEL), continuing airworthiness requirements for the issue of specific operations approvals such as ETOPS and CAT III. Further, the majority of the certificates of airworthiness have been issued without technical inspection of the aircraft and periodic aircraft inspections have not been conducted by the competent authorities of Kazakhstan. Corrective actions plans proposed by these authorities were not considered acceptable by ICAO as they do not include firm implementation dates for the immediate correctives actions to resolve these significant safety concerns. (33) The Commission, having regard to the two significant safety concerns published shortly after the visit by ICAO and the SAFA reports, has entered into consultation with the competent authorities of Kazakhstan, expressing serious concerns about the safety of the operations of air carriers licensed in the State, asking for clarifications regarding the actions undertaken by the competent authorities to respond to ICAO findings and to SAFA findings. (34) The competent authorities of Kazakhstan submitted documentation between 5 and 29 June and made a presentation to the Air Safety Committee on 30 June 2009. The competent authorities of Kazakhstan informed the Commission and the Air Safety Committee during their presentation on 30 June 2009 that a corrective action plan was established to address the deficiencies reported by ICAO and that they have initiated the first steps of its implementation, allowing for compliance with all ICAO safety requirements possibly in June 2010. As regards the resolution of the two significant safety concerns published by ICAO, their resolution is not expected before December 2009. The competent authorities of Kazakhstan have also informed the Commission and the Air Safety Committee that they would present quarterly reports on the status of the implementation of the corrective actions proposed to ICAO. (35) Furthermore, the competent authorities of Kazakhstan have clarified that a total of 69 AOC have been issued and that they have taken measures to suspend or revoke 11 of these on 1 April 2009. However, uncertainty remains in relation to the enforcement actions implemented to respond to ICAO significant safety concerns as the suspension/revocations presented by the competent authorities of Kazakhstan were taken before ICAO USOAP audit, that no evidence was provided that the AOC were actually revoked and that some of the AOC indicated as revoked on 1 April 2009 are indicated as valid on 1 June 2009. Further, the competent authorities of Kazakhstan acknowledged that Kazakh law currently allows for aircraft to be operated simultaneously by more than one operator, therefore not designating clearly the entity which is responsible for the airworthiness and operation of the said aircraft. (36) The carrier Berkut State Airline certified in Kazakhstan requested to be heard by the Commission and the Air Safety Committee, and did so on 30 June 2009. During this presentation, the carrier did not present a comprehensive action plan undertaken to ensure compliance with safety standards and to dissipate any confusion with the carrier BEK Air previously named Berkut Air which is included in Annex A since April 2009. Berkut State Airline also indicated that it intends to abandon commercial operations and the operations of old aircraft. (37) The competent authorities of Kazakhstan failed to present any information regarding the certificates held by the carriers BEK Air previously named Berkut Air, and the implementation of any corrective actions affecting the safety deficiencies which led to the inclusion of this carrier into Annex A in April 2009 and failed to submit the evidence demonstrating that this air carrier is subject to any enforcement actions. (38) The competent authorities of Kazakhstan informed the Air Safety Committee of the existence of a third carrier called Berkut KZ but failed to present any information regarding the certificates held by this carrier. (39) The carrier SCAT certified in Kazakhstan requested belatedly to be heard by the Commission and the Air Safety Committee, and did so on 30 June 2009. During this presentation, the carrier acknowledged that some of the aircraft such as the Yak 42 with registration mark UP-Y4210 are also operated by other carriers certified in Kazakhstan, therefore not designating clearly the entity which is responsible for the airworthiness and operation of the said aircraft. In addition, the carrier and the competent authorities of Kazakhstan failed to provide evidence that the continuing airworthiness and maintenance of the aircraft of type Boeing B-737-522 and B-757-204 registered in Lithuania (registration marks: LY-AWE, LY-AWD, LY-FLB and LY-FLG) is done in accordance with applicable European regulations. (40) The Commission acknowledges the efforts made to reform the civil aviation system in Kazakhstan and the first steps undertaken to address the safety deficiencies reported by ICAO. However, on the basis of the common criteria, pending the effective implementation of adequate corrective actions to remedy the ICAO significant safety concerns, it is assessed that the competent authorities of Kazakhstan are, at this stage, not able to implement and enforce the relevant safety standards on all air carriers under their regulatory control. Therefore, all air carriers certified in Kazakhstan should be subject to an operating ban and therefore included in Annex A, with the exception of the air carrier Air Astana. (41) The carrier Air Astana certified in Kazakhstan requested to be heard by the Commission and the Air Safety Committee, and made presentations on 30 June 2009. During this presentation, the carrier presented a comprehensive series of corrective actions and a root cause analysis designed to address the numerous safety deficiencies on the part of the air carrier identified by Germany (9), The Netherlands (10), the United Kingdom (11) as well as other ECAC states (12) during ramp inspections performed under the SAFA programme. With regard to the safety situation of its fleet, all aircraft on the AOC of the carrier are registered outside Kazakhstan (Aruba). The competent authority of Aruba is responsible for the oversight of the aircraft on the fleet of Air Astana in accordance with the provisions of Annexes 1, and 8 to the Chicago Convention as well as Annex 6 for continuing airworthiness aspects. (42) In view of the above does not consider it necessary to include the carrier Air Astana into Annex A. However, taking into account the results of recent ramp inspections (13) performed at Community airports under the SAFA programme, as well as the commitment of Member States to further increase the number of ramp checks on aircraft operated by Air Astana to the Community, the Commission considers that it is appropriate to institute specific surveillance of the operations of Air Astana into the Community under strict conditions and therefore that its operations should be strictly limited to their present level and with the aircraft currently used. Consequently, on the basis of the common criteria, and under these conditions, this carrier should be included in Annex B. (43) Following the suspension of operations of the Zambian flag carrier Zambian Airways in January 2009 and the publication by ICAO of a significant safety concern in February 2009 after the USOAP Audit visit regarding aircraft operations, certification and supervision exercised by the Civil Aviation Authority of Zambia, the Commission requested information from these authorities in April 2009 to verify the implementation of corrective actions to redress this concern. The significant safety concern relates to the fact that the Department of Civil Aviation (DCA) of Zambia has issued 21 Air Service Permits to commercial air operators, with some including the permission to conduct international operations. These Air Service Permits address economic rather than safety-related issues. The holders of these Air Service Permits operate international flights, even though the operations and airworthiness inspections required prior to the issuance of an AOC have not been conducted. In addition, reports of DCA periodic inspections identify safety deficiencies, with no record of their resolution. (44) The information provided by the Zambian authorities in May 2009 does not contain any evidence of the urgent corrective actions needed to resolve the significant safety concerns raised by ICAO. In particular, there is no certification plan and procedures presented, no rules and regulations substantiating the ICAO requirements in Annex 6 to the Chicago Convention for the certification. Also, there is no evidence of limitations to Zambian Air Service Permits, and no documentation to support the certification process required by ICAO Annex 6. (45) Supplementary documentation sent by the competent authorities of Zambia on 1 June 2009 did not demonstrate that the AOC (Z/AOC/001/2009) issued on 29 May 2009 to Zambezi Airlines certified in Zambia is compliant with ICAO requirements and that the safety concern has been addressed. To date the ICAO safety concern is maintained. (46) In the light of these findings and in view of the potential risk that this situation may present for the safety of operations of air carriers certified in Zambia which are authorised to perform international flights, the Commission considers that on the basis of the common criteria, all carriers certified in Zambia should be included in Annex A. (47) The Indonesian Directorate General for Civil Aviation (DGCA) has provided the Commission with evidence that the air carriers Garuda Indonesia, Airfast Indonesia, Mandala Airlines, and Ekspres Transportasi Antarbenua (trading as Premiair) have been granted on 10 June 2009 a new AOC under the new Indonesian Civil Aviation Safety Regulations (CASRs). In particular, the air carriers Garuda and Airfast have been granted new AOCs valid for two years, following a complete audit and recertification procedure. Mandala and Premi Air have been subject to an audit limited to the new requirements under the new CASRs. (48) Upon request of the Indonesian DGCA, a team of EC experts conducted a fact-finding visit to Indonesia from 15 to 18 June 2009, so as to verify if oversight activities are fully conducted at present, and if the system for the oversight activities has been upgraded to allow for an adequate follow-up of findings raised by the DGCA on Indonesian carriers. In this framework, two air carriers (Mandala Airlines and Premi Air) have also been visited to verify the capability of DGCA Indonesia to ensure their safety oversight in compliance with the relevant standards (new CASRs). (49) The visit showed that the current level of effectiveness of DGCA surveillance on the four above-mentioned carriers, coupled with their recertification ensures compliance with the new requirements and is considered adequate. The oversight system has been enhanced to allow for appropriate follow-up of findings raised by the DGCA on Indonesian carriers. DGCA has developed a system to efficiently manage the information coming from surveillance activities and, consequently, to track the target and actual date for the closure of a finding as well as for any extension granted by the DGCA. (50) In addition, the differences to Annex 6 to the Chicago Convention, which had been notified by DGCA to ICAO on 20 February 2009, and which could have an adverse impact on the safety of operations of Indonesian carriers, have been withdrawn on 25 March 2009. Following a technical review by DGCA, a new notification with limited differences has been sent to ICAO on 28 May 2009. ICAO standards henceforth going to be enforced on Indonesian carriers as of 30 November 2009; nevertheless, these newly adopted standards are already enforced on the carriers Garuda, Mandala, Premiair and Airfast since 10 June 2009  date of issuance of their new AOC. (51) DGCA requested to be heard by the Air Safety Committee, and did so on 30 June 2009. DGCA has informed the Commission that the aircraft of type Embraer EMB-120 with registration marks PK-RJC operated by Premi Air is at present not equipped with TCAS as required by the new CASR, and that its installation should be completed within 30 November 2009. This information is clearly stipulated on the AOC of the carrier, as showed by the report of the EU team. (52) On the basis of the common criteria, it is assessed that the current level of effectiveness of surveillance conducted by the DGCA allows for the adequate enforcement and respect of the relevant safety standards by four carriers which have been subject to a recertification process: Garuda Indonesia, Airfast Indonesia, Mandala Airlines, and Ekspres Transportasi Antarbenua (trading as Premiair). As a consequence, these four air carriers should be withdrawn from Annex A. All other Indonesian carriers should be retained in Annex A at this stage. The Commission will closely liaise with the competent authorities of Indonesia following the recertification of other Indonesian carriers. (53) The competent authorities of Indonesia have also provided the Commission with an updated list of air carriers holding an AOC. At present, the air carriers certified in Indonesia other than the four above-mentioned carriers, are the following: Merpati Nusantara, Kartika Airlines, Trigana Air Service, Metro Batavia, Pelita Air Service, Indonesia Air Asia, Lion Mentari Airlines, Wing Adabi Airlines, Cardig Air, Riau Airlines, Transwisata Prima Aviation, Tri MG Intra Asia Airlines, Manunggal Air Service, Megantara, Indonesia Air Transport, Sriwijaya Air, Travel Express Aviation Service, Republic Express Airlines, KAL Star, Sayap Garuda Indah, Survei Udara Penas, Nusantara Air Charter, Nusantara Buana Air, Nyaman Air, Travira Utama, Derazona Air Service, National Utility Helicopter, Deraya Air Taxi, Dirgantara Air Service, SMAC, Kura-Kura Aviation, Gatari Air Service, Intan Angkasa Air Service, Air Pacific Utama, Asco Nusa Air, Pura Wisata Baruna, Penerbangan Angkasa Semesta, ASI Pudjiastuti, Aviastar Mandiri, Dabi Air Nusantara, Sampoerna Air Nusantara, Mimika Air, Alfa Trans Dirgantara, Unindo, Sky Aviation, Johnlin Air Transport and Eastindo. The Community list should be updated accordingly and these carriers should be included in Annex A. (54) The competent authorities from Angola (INAVIC) have informed the Commission that the air carrier TAAG Angola Airlines has been granted a new AOC in accordance with the Angolan Aviation Safety Regulations (AASR) on 28 May 2009, following a complete recertification procedure. (55) Upon request of the competent authorities of Angola (INAVIC) as well as of the carrier TAAG Angola Airlines, a team of European experts conducted a fact-finding visit to Angola from 8 to 11 June 2009. The visit confirmed that significant progress has been made towards compliance with ICAO standards. INAVIC closed 66 % of the findings raised by the previous EU fact-finding visit in February 2008 and TAAG 75 % of the findings. In particular, Angola has adopted new aviation safety rules in accordance with ICAO standards, and its flag carrier, TAAG, was recertified in compliance with the new legal framework. (56) TAAG requested to be heard by the Air Safety Committee, and did so on 1 July 2009 assisted by INAVIC. The carrier also informed the Committee that it passed an IOSA audit in May 2009 with only a limited number of findings and that these findings were all closed by 29 June 2009. (57) The carrier provided to the Air Safety Committee convincing evidence that further actions were taken after the visit and that very good progress had been made in order to address the remaining open findings and presented comprehensive measures showing that more than 90 % of the findings are now closed, the remaining actions being in progress. However, the carrier could not demonstrate that flights performed by aircraft of type B-747 and B-737-200 are subject to flight data monitoring as required. (58) The Portuguese authorities informed the Air Safety Committee that they agreed to provide assistance to the competent authorities of Angola to enhance safety oversight of TAAG with a view to enabling this carrier to operate into Portugal. In particular, they informed the Air Safety Committee that they would accept flights operated with certain aircraft after having performed pre-flight checks in Angola and ramp checks upon arrival in Portugal. The competent authorities of Angola confirmed their acceptance of pre-flight ramp inspections in Luanda of any aircraft operated by TAAG to Lisbon with the support of the Portuguese authorities. The competent authorities of Portugal will carry out ramp checks under the SAFA programme of each flight operated by TAAG. (59) Consequently, on the basis of the common criteria, it is assessed that TAAG as a first step should be removed from Annex A and included into Annex B under the condition that the carrier carries out no more than 10 flights per week with the aircraft of type Boeing B-777 with registration marks D2-TED, D2-TEE and D2-TEF from Luanda to Lisbon. These flights are to be operated only after the Angolan authorities have carried out ramp checks of the aircraft to be operated before each departure from Angola and the Portuguese authorities have conducted ramp checks of each aircraft in Portugal. This is a temporary measure and the Commission will review the situation on the basis of all available information and in particular of an evaluation from the competent authorities of Portugal. (60) The fact-finding visit conducted in Angola from 8 to 11 June 2009 revealed that Air Operator Certificates were issued to the operators PHA and SERVISAIR without appropriate certification process. Although these 2 AOCs have been temporarily suspended by INAVIC, on the basis of the common criteria, the Commission considers that the corresponding carriers should be placed on Annex A. (61) The Commission takes note of the on-going recertification of 18 carriers undertaken by INAVIC and expected to be completed by end 2010 and encourages INAVIC to continue this process with determination and due consideration to potential safety concerns identified in this framework. In that respect, the Commission acknowledges that INAVIC took enforcement actions regarding some AOC holders, as 6 out of 19 have been temporarily suspended. (62) The Commission considers that pending the complete recertification of the air carriers by INAVIC in full compliance with the new Angolan Aviation Safety Regulations, on the basis of the common criteria, these carriers should remain in Annex A. (63) The air carrier SN2AG certified in Gabon requested to be heard by the Air Safety Committee in order to demonstrate that the operations performed with the aircraft of type Challenger CL601 with registration mark TR-AAG and of type HS-125-800 with registration mark ZS-AFG are in compliance with the relevant standards, and did so on 1 July 2009. The Commission took note that this carrier has undertook further re-organisation and has made significant progress in its remedial action plan towards compliance with international standards. The Commission also noted that SN2AG was subject to a recertification audit by the competent authorities of Gabon in February 2009, and that the carrier was re-issued a new AOC in February 2009. (64) The competent authorities of Gabon (ANAC) have also presented to the Air Safety Committee on 1 July 2009 the progress made in the enhancement of their structure and staffing, and declared they have now sufficient qualified resources to ensure the oversight of the operations and the maintenance of this carrier in accordance with ICAO provisions. This has been confirmed by the ICAO experts assisting Gabon in their oversight until March 2010. (65) Therefore, on the basis of the common criteria, it is assessed that SN2AG meets the relevant safety standards only for flights operated with the aircraft of type Challenger CL601 with registration mark TR-AAG and of type HS-125-800 with registration mark ZS-AFG. Consequently, SN2AG should be subject to operational restrictions with respect to the rest of its fleet and should be moved from Annex A to Annex B. (66) There is evidence of numerous safety deficiencies on the part of Egypt Air certified in Egypt. These deficiencies have been identified in 75 inspections carried out since January 2008 mainly by Austria, France, Germany, Italy, Netherlands, and Spain as well as other ECAC states during ramp inspections performed under the SAFA programme. The repetition of these findings (a total of 240 findings out of which 91 category 2 and 69 category 3) raises concerns about systemic safety deficiencies. (67) The Commission, having regard to the SAFA reports, entered on 25 May 2009 into a formal consultation with the competent authorities of Egypt (ECAA), expressing serious concerns about the safety of the operations of this carrier and urging the carrier and its competent authorities pursuant to Article 7 of Regulation (EC) No 2111/2005 to take measures to satisfactorily resolve the detected safety deficiencies. (68) The carrier submitted voluminous documentation on 10, 16, 17, 19 and 26 June 2009. The submitted documents indicated remedial actions taken or envisaged to be taken after the ramp inspections as well as root cause analysis, providing for long term solutions. The carrier requested to make an oral presentation to the Air Safety Committee and did so on 30 June 2009. (69) In view of the persistence of serious findings in the areas of continuing airworthiness, maintenance, operations, as well as the safety of cargo on board, the Commission requests the competent authorities of Egypt to send monthly reports on verification of the implementation of the corrective action plan along with any other reports of audits that these authorities will carry out on Egypt Air. The Commission should also receive a report of the final audit to be carried of the out by the competent authorities of Egypt at the end of this period, the results of which will be communicated to the Commission along with the recommendations of this authority. (70) The carrier and competent authorities of Egypt accepted a visit from EC experts to verify the implementation of the corrective action plan. The Commission urged the carrier to provide without delay for the sustainable resolution of the various findings, failing which appropriate measures will have to be taken. On this basis, at this stage, is is assessed that the carrier should not be included in Annex A. (71) The Member States shall ensure that the number of inspections of Egypt Air will be intensified in order to provide the basis for a reassessment of this case during the next Air Safety Committee meeting which is to take place in November 2009. (72) The competent authorities of the Russian Federation informed the Commission on 11 June 2009 that they modified their decision of 25 April 2008, whereby they excluded from operations into the Community aircraft on the AOC of 13 Russian aircraft which at that time were not equipped to perform international flights as per ICAO standards, since they lacked in particular the required TAWS/E-GPWS equipment. Certain aircraft excluded by decision of 25 April 2008 have been since then equipped appropriately to perform international flights. Furthermore, the AOCs and operations specifications of these carriers have been modified to take account of these changes. (73) According to the new decision, the following aircraft are excluded from operations into, within and out of the Community: (a) Aircompany Yakutia: Tupolev TU-154: RA-85007 and RA-85790; Antonov AN-140: RA-41250; AN-24RV: RA-46496, RA-46665, RA-47304, RA-47352, RA-47353, RA-47360; AN-26: RA-26660. (b) Atlant Soyuz: Tupolev TU-154M: RA-85672. (c) Gazpromavia: Tupolev TU-154M: RA-85625 and RA-85774; Yakovlev Yak-40: RA-87511, RA-88186 and RA-88300; Yak-40K: RA-21505 and RA-98109; Yak-42D: RA-42437; all (22) helicopters Kamov Ka-26 (unknown registration); all (49) helicopters Mi-8 (unknown registration); all (11) helicopters Mi-171 (unknown registration); all (8) helicopters Mi-2 (unknown registration); all (1) helicopter EC-120B: RA-04116. (d) Kavminvodyavia: Tupolev TU-154B: RA-85307, RA-85494 and RA-85457. (e) Krasnoyarsky Airlines: The AOC of the air carrier has been revoked. As concerns the following two aircraft of type TU-154M previously operated by Krasnoyarsky Airlines, RA-85682 is currently operated by another air carrier certified in the Russian Federation, and the aircraft RA-85683 is currently not operated. (f) Kuban Airlines: Yakovlev Yak-42: RA-42526, RA-42331, RA-42336, RA-42350, RA-42538, and RA-42541. (g) Orenburg Airlines: Tupolev TU-154B: RA-85602; all TU-134 (unknown registration); all Antonov An-24 (unknown registration); all An-2 (unknown registration); all helicopters Mi-2 (unknown registration); all helicopters Mi-8 (unknown registration). (h) Siberia Airlines: Tupolev TU-154M: RA-85613, RA-85619, RA-85622 and RA-85690. (i) Tatarstan Airlines: Yakovlev Yak-42D: RA-42374, RA-42433; all Tupolev TU-134A including: RA-65065, RA-65102, RA-65691, RA-65970 and RA-65973; all Antonov AN-24RV including: RA-46625 and RA-47818; the aircraft of type AN24RV with registration marks RA-46625 and RA-47818 are currently operated by another Russian carrier. (j) Ural Airlines: Tupolev TU-154B: RA-85319, RA-85337, RA-85357, RA-85375, RA-85374, RA-85432 and RA-85508. (k) UTAir: Tupolev TU-154M: RA-85813, RA-85733, RA-85755, RA-85806, RA-85820; all (25) TU-134: RA-65024, RA-65033, RA-65127, RA-65148, RA-65560, RA-65572, RA-65575, RA-65607, RA-65608, RA-65609, RA-65611, RA-65613, RA-65616, RA-65618, RA-65620, RA-65622, RA-65728, RA-65755, RA-65777, RA-65780, RA-65793, RA-65901, RA-65902, and RA-65977; the aircraft RA_65143 is operated by another Russian carrier; all (1) TU-134B: RA-65726; all (10) Yakovlev Yak-40: RA-87292, RA-87348, RA-87907, RA-87941, RA-87997, RA-88209, RA 88210, RA-88227, RA-88244 and RA-88280; all helicopters Mil-26: (unknown registration); all helicopters Mil-10: (unknown registration); all helicopters Mil-8 (unknown registration); all helicopters AS-355 (unknown registration); all helicopters BO-105 (unknown registration); the aircraft of type AN-24B RA-46388; the aircraftAN-24B (RA-46267 and RA-47289) and the aircraft of type AN-24RV (RA-46509, RA-46519 and RA-47800) are operated by another Russian carrier. (l) Rossija (STC Russia): Tupolev TU-134: RA-65555, RA-65904, RA-65905, RA-65911, RA-65921 and RA-65979; TU-214: RA-64504, RA-64505; Ilyushin IL-18: RA-75454 and RA-75464; Yakovlev Yak-40: RA-87203, RA-87968, RA-87971, RA-87972 and RA-88200. (74) No such aircraft were identified for the carriers Red Wings (former Airlines 400 JSC). (75) The competent authorities of the Russian Federation also informed the Commission that the AOC of the carrier Aeroflot-Nord had been limited on June 3 2009 to exclude operations into the Community. (76) The competent authorities of the Russian Federation and the Commission remain committed to continue their close cooperation and to exchange all necessary information related to the safety of their air carriers. Member States will verify systematically the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of these carriers pursuant to Regulation (EC) No 351/2008. (77) The European Aviation Safety Agency (EASA) informed the Air Safety Committee that it suspended the maintenance organisation approval EASA.145.0177 issued to Yemenia Yemen Airways certified in Yemen, due to unresolved safety deficiencies. Furthermore, the competent authorities of France informed the Air Safety Committee that they subsequently suspended the certificates of airworthiness of the aircraft of type Airbus A-310 registered in France (F-OHPR and F-OHPS) and operated by the carrier. (78) The Commission takes note of non-compliance with European regulations, as applicable, and, having regard to the fatal accident to Yemenia Yemen Airways flight 626 on 30 June, decided on 1 July 2009 to launch formal consultations with Yemenia Yemen Airways pursuant to Article 7 of Regulation (EC) No 2111/2005 as well as the competent authorities of Yemen pursuant to Article 3 of Regulation (EC) No 473/2006 in order to assess compliance of the operations and maintenance of the aforementioned carrier with applicable ICAO standards and reserves itself the right to take urgent measures, if appropriate. (79) No evidence of the full implementation of appropriate remedial actions by the other carriers included in the Community list updated on 8 April 2009 and by the authorities with responsibility for regulatory oversight of these air carriers has been communicated to the Commission so far in spite of specific requests submitted by the latter. Therefore, on the basis of the common criteria, it is assessed that these air carriers should continue to be subject to an operating ban (Annex A) or operating restrictions (Annex B), as the case may be. (80) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: 1. Annex A is replaced by the text set out in Annex A to this Regulation. 2. Annex B is replaced by the text set out in Annex B to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 2009. For the Commission Antonio TAJANI Vice-President (1) OJ L 344, 27.12.2005, p. 15. (2) OJ L 84, 23.3.2006, p. 14. (3) OJ L 373, 31.12.1991, p. 4. (4) OJ L 95, 9.4.2009, p. 16. (5) OJ L 109, 19.4.2008, p. 7. (6) DGAC/F-2008-564. (7) ICAO finding OPS/01. (8) ICAO finding AIR/01. (9) LBA/D-2008-334, LBA/D-2008-944. (10) CAA-NL-2008-24, CAA-NL-2008-254, CAA-NL-2009-7, CAA-NL-2009-42, CAA-NL-2009-55. (11) CAA-UK-2008-187. (12) DGCATR-2008-85, DGCATR-2008-310, DGCATR-2008-360, DGCATR-2008-381, DGCATR-2008-460, DGCATR-2008-585, DGCATR-2009-39, DGCATR-2009-69, DGCATR-2009-93, DGCATR-2009-105. (13) LBA/D-2009-332. ANNEX A LIST OF AIR CARRIERS OF WHICH ALL OPERATIONS ARE SUBJECT TO A BAN WITHIN THE COMMUNITY (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number or Operating Licence Number ICAO airline designation number State of the Operator AIR KORYO Unknown KOR Democratic People Republic of Korea (DPRK) AIR WEST CO. LTD 004/A AWZ Republic of the Sudan ARIANA AFGHAN AIRLINES 009 AFG Islamic Republic of Afghanistan MOTOR SICH 025 MSI Ukraine SIEM REAP AIRWAYS INTERNATIONAL AOC/013/00 SRH Kingdom of Cambodia SILVERBACK CARGO FREIGHTERS Unknown VRB Republic of Rwanda UKRAINE CARGO AIRWAYS 145 UKS Ukraine UKRAINIAN MEDITERRANEAN AIRLINES 164 UKM Ukraine VOLARE AVIATION ENTREPRISE 143 VRE Ukraine All air carriers certified by the authorities with responsibility for regulatory oversight of Angola, with the exception of TAAG Angola Airlines, including, Republic of Angola AEROJET 015 Unknown Republic of Angola AIR26 004 Unknown Republic of Angola AIR GEMINI 002 Unknown Republic of Angola AIR GICANGO 009 Unknown Republic of Angola AIR JET 003 Unknown Republic of Angola AIR NAVE 017 Unknown Republic of Angola ALADA 005 Unknown Republic of Angola ANGOLA AIR SERVICES 006 Unknown Republic of Angola DIEXIM 007 Unknown Republic of Angola GIRA GLOBO 008 Unknown Republic of Angola HELIANG 010 Unknown Republic of Angola HELIMALONGO 011 Unknown Republic of Angola MAVEWA 016 Unknown Republic of Angola PHA 019 Unknown Republic of Angola RUI & CONCEICAO 012 Unknown Republic of Angola SAL 013 Unknown Republic of Angola SERVISAIR 018 Unknown Republic of Angola SONAIR 014/ Unknown Republic of Angola All air carriers certified by the authorities with responsibility for regulatory oversight of Benin, including,  Republic of Benin AERO BENIN PEA No 014/MDCTTTATP-PR/ANAC/DEA/SCS Unknown Republic of Benin AFRICA AIRWAYS Unknown Unknown Republic of Benin ALAFIA JET PEA No 014/ANAC/MDCTTTATP-PR/DEA/SCS N/A Republic of Benin BENIN GOLF AIR PEA No 012/MDCTTP-PR/ANAC/DEA/SCS. Unknown Republic of Benin BENIN LITTORAL AIRWAYS PEA No 013/MDCTTTATP-PR/ANAC/DEA/SCS. BLA Republic of Benin COTAIR PEA No 015/MDCTTTATP-PR/ANAC/DEA/SCS. Unknown Republic of Benin ROYAL AIR PEA No 11/ANAC/MDCTTP-PR/DEA/SCS Unknown Republic of Benin TRANS AIR BENIN PEA No 016/MDCTTTATP-PR/ANAC/DEA/SCS TNB Republic of Benin All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (RDC), including,  Democratic Republic of Congo (RDC) AFRICA ONE 409/CAB/MIN/TC/0114/2006 CFR Democratic Republic of Congo (RDC) AFRICAN AIR SERVICES COMMUTER 409/CAB/MIN/TVC/051/09 Unknown Democratic Republic of Congo (RDC) AIGLE AVIATION 409/CAB/MIN/TC/0042/2006 Unknown Democratic Republic of Congo (RDC) AIR BENI 409/CAB/MIN/TC/0019/2005 Unknown Democratic Republic of Congo (RDC) AIR BOYOMA 409/CAB/MIN/TC/0049/2006 Unknown Democratic Republic of Congo (RDC) AIR INFINI 409/CAB/MIN/TC/006/2006 Unknown Democratic Republic of Congo (RDC) AIR KASAI 409/CAB/MIN/ TVC/036/08 Unknown Democratic Republic of Congo (RDC) AIR KATANGA 409/CAB/MIN/TVC/031/08 Unknown Democratic Republic of Congo (RDC) AIR NAVETTE 409/CAB/MIN/TC/015/2005 Unknown Democratic Republic of Congo (RDC) AIR TROPIQUES 409/CAB/MIN/TVC/029/08 Unknown Democratic Republic of Congo (RDC) BEL GLOB AIRLINES 409/CAB/MIN/TC/0073/2006 Unknown Democratic Republic of Congo (RDC) BLUE AIRLINES 409/CAB/MIN/TVC/028/08 BUL Democratic Republic of Congo (RDC) BRAVO AIR CONGO 409/CAB/MIN/TC/0090/2006 Unknown Democratic Republic of Congo (RDC) BUSINESS AVIATION 409/CAB/MIN/TVC/048/09 Unknown Democratic Republic of Congo (RDC) BUSY BEE CONGO 409/CAB/MIN/TVC/052/09 Unknown Democratic Republic of Congo (RDC) BUTEMBO AIRLINES 409/CAB/MIN/TC/0056/2006 Unknown Democratic Republic of Congo (RDC) CARGO BULL AVIATION 409/CAB/MIN/TC/0106/2006 Unknown Democratic Republic of Congo (RDC) CETRACA AVIATION SERVICE 409/CAB/MIN/TVC/026/08 CER Democratic Republic of Congo (RDC) CHC STELLAVIA 409/CAB/MIN/TC/0050/2006 Unknown Democratic Republic of Congo (RDC) COMAIR 409/CAB/MIN/TC/0057/2006 Unknown Democratic Republic of Congo (RDC) COMPAGNIE AFRICAINE DAVIATION (CAA) 409/CAB/MIN/TVC/035/08 Unknown Democratic Republic of Congo (RDC) DOREN AIR CONGO 409/CAB/MIN/TVC/0032/08 Unknown Democratic Republic of Congo (RDC) EL SAM AIRLIFT 409/CAB/MIN/TC/0002/2007 Unknown Democratic Republic of Congo (RDC) ENTREPRISE WORLD AIRWAYS (EWA) 409/CAB/MIN/TVC/003/08 Unknown Democratic Republic of Congo (RDC) ESPACE AVIATION SERVICE 409/CAB/MIN/TC/0003/2007 Unknown Democratic Republic of Congo (RDC) FILAIR 409/CAB/MIN/TVC/037/08 Unknown Democratic Republic of Congo (RDC) FREE AIRLINES 409/CAB/MIN/TC/0047/2006 Unknown Democratic Republic of Congo (RDC) GALAXY KAVATSI 409/CAB/MIN/TVC/027/08 Unknown Democratic Republic of Congo (RDC) GILEMBE AIR SOUTENANCE (GISAIR) 409/CAB/MIN/TVC/053/09 Unknown Democratic Republic of Congo (RDC) GOMA EXPRESS 409/CAB/MIN/TC/0051/2006 Unknown Democratic Republic of Congo (RDC) GOMAIR 409/CAB/MIN/TVC/045/09 Unknown Democratic Republic of Congo (RDC) GREAT LAKE BUSINESS COMPANY 409/CAB/MIN/TC/0048/2006 Unknown Democratic Republic of Congo (RDC) HEWA BORA AIRWAYS (HBA) 409/CAB/MIN/TVC/038/08 ALX Democratic Republic of Congo (RDC) INTERNATIONAL TRANS AIR BUSINESS (ITAB) 409/CAB/MIN/TVC/033/08 Unknown Democratic Republic of Congo (RDC) KATANGA AIRWAYS 409/CAB/MIN/TC/0088/2006 Unknown Democratic Republic of Congo (RDC) KIN AVIA 409/CAB/MIN/TVC/042/09 Unknown Democratic Republic of Congo (RDC) KIVU AIR 409/CAB/MIN/TC/0044/2006 Unknown Democratic Republic of Congo (RDC) LIGNES AERIENNES CONGOLAISES (LAC) Ministerial signature (ordonnance No. 78/205) LCG Democratic Republic of Congo (RDC) MALU AVIATION 409/CAB/MIN/TVC/04008 Unknown Democratic Republic of Congo (RDC) MALILA AIRLIFT 409/CAB/MIN/TC/0112/2006 MLC Democratic Republic of Congo (RDC) MANGO AVIATION 409/CAB/MIN/TVC/034/08 Unknown Democratic Republic of Congo (RDC) PIVA AIRLINES 409/CAB/MIN/TC/0001/2007 Unknown Democratic Republic of Congo (RDC) RWAKABIKA BUSHI EXPRESS 409/CAB/MIN/TC/0052/2006 Unknown Democratic Republic of Congo (RDC) SAFARI LOGISTICS SPRL 409/CAB/MIN/TC/0076/2006 Unknown Democratic Republic of Congo (RDC) SAFE AIR COMPANY 409/CAB/MIN/TVC/025/08 Unknown Democratic Republic of Congo (RDC) SERVICES AIR 409/CAB/MIN/TVC/030/08 Unknown Democratic Republic of Congo (RDC) SUN AIR SERVICES 409/CAB/MIN/TC/0077/2006 Unknown Democratic Republic of Congo (RDC) SWALA AVIATION 409/CAB/MIN/TVC/050/09 Unknown Democratic Republic of Congo (RDC) TEMBO AIR SERVICES 409/CAB/MIN/TC/0089/2006 Unknown Democratic Republic of Congo (RDC) THOM'S AIRWAYS 409/CAB/MIN/TC/0009/2007 Unknown Democratic Republic of Congo (RDC) TMK AIR COMMUTER 409/CAB/MIN/TVC/044/09 Unknown Democratic Republic of Congo (RDC) TRACEP CONGO AVIATION 409/CAB/MIN/TVC/046/09 Unknown Democratic Republic of Congo (RDC) TRANS AIR CARGO SERVICES 409/CAB/MIN/TVC/024/08 Unknown Democratic Republic of Congo (RDC) TRANSPORTS AERIENS CONGOLAIS (TRACO) 409/CAB/MIN/TC/0105/2006 Unknown Democratic Republic of Congo (RDC) VIRUNGA AIR CHARTER 409/CAB/MIN/TC/018/2005 Unknown Democratic Republic of Congo (RDC) WIMBI DIRA AIRWAYS 409/CAB/MIN/TVC/039/08 WDA Democratic Republic of Congo (RDC) ZAABU INTERNATIONAL 409/CAB/MIN/TVC/049/09 Unknown Democratic Republic of Congo (RDC) All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including, Equatorial Guinea CRONOS AIRLINES Unknown Unknown Equatorial Guinea CEIBA INTERCONTINENTAL Unknown CEL Equatorial Guinea EGAMS Unknown EGM Equatorial Guinea EUROGUINEANA DE AVIACION Y TRANSPORTES 2006/001/MTTCT/DGAC/SOPS EUG Equatorial Guinea GENERAL WORK AVIACION 002/ANAC n/a Equatorial Guinea GETRA  GUINEA ECUATORIAL DE TRANSPORTES AEREOS 739 GET Equatorial Guinea GUINEA AIRWAYS 738 n/a Equatorial Guinea STAR EQUATORIAL AIRLINES Unknown Unknown Equatorial Guinea UTAGE  UNION DE TRANSPORT AEREO DE GUINEA ECUATORIAL 737 UTG Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Indonesia, with the exception of Garuda Indonesia, Airfast Indonesia, Mandala Airlines, and Ekspres Transportasi Antarbenua, including, Republic of Indonesia AIR PACIFIC UTAMA 135-020 Unknown Republic of Indonesia ALFA TRANS DIRGANTATA 135-012 Unknown Republic of Indonesia ASCO NUSA AIR 135-022 Unknown Republic of Indonesia ASI PUDJIASTUTI 135-028 Unknown Republic of Indonesia AVIASTAR MANDIRI 135-029 Unknown Republic of Indonesia CARDIG AIR 121-013 Unknown Republic of Indonesia DABI AIR NUSANTARA 135-030 Unknown Republic of Indonesia DERAYA AIR TAXI 135-013 DRY Republic of Indonesia DERAZONA AIR SERVICE 135-010 Unknown Republic of Indonesia DIRGANTARA AIR SERVICE 135-014 DIR Republic of Indonesia EASTINDO 135-038 Unknown Republic of Indonesia GATARI AIR SERVICE 135-018 GHS Republic of Indonesia INDONESIA AIR ASIA 121-009 AWQ Republic of Indonesia INDONESIA AIR TRANSPORT 135-034 IDA Republic of Indonesia INTAN ANGKASA AIR SERVICE 135-019 Unknown Republic of Indonesia JOHNLIN AIR TRANSPORT 135-043 Unknown Republic of Indonesia KAL STAR 121-037 Unknown Republic of Indonesia KARTIKA AIRLINES 121-003 KAE Republic of Indonesia KURA-KURA AVIATION 135-016 Unknown Republic of Indonesia LION MENTARI ARILINES 121-010 LNI Republic of Indonesia MANUNGGAL AIR SERVICE 121-020 Unknown Republic of Indonesia MEGANTARA 121-025 Unknown Republic of Indonesia MERPATI NUSANTARA AIRLINES 121-002 MNA Republic of Indonesia METRO BATAVIA 121-007 BTV Republic of Indonesia MIMIKA AIR 135-007 Unknown Republic of Indonesia NATIONAL UTILITY HELICOPTER 135-011 Unknown Republic of Indonesia NUSANTARA AIR CHARTER 121-022 Unknown Republic of Indonesia NUSANTARA BUANA AIR 135-041 Unknown Republic of Indonesia NYAMAN AIR 135-042 Unknown Republic of Indonesia PELITA AIR SERVICE 121-008 PAS Republic of Indonesia PENERBANGAN ANGKASA SEMESTA 135-026 Unknown Republic of Indonesia PURA WISATA BARUNA 135-025 Unknown Republic of Indonesia REPUBLIC EXPRESS AIRLINES 121-040 RPH Republic of Indonesia RIAU AIRLINES 121-016 RIU Republic of Indonesia SAMPOERNA AIR NUSANTARA 135-036 Unknown Republic of Indonesia SAYAP GARUDA INDAH 135-004 Unknown Republic of Indonesia SKY AVIATION 135-044 Unknown Republic of Indonesia SMAC 135-015 SMC Republic of Indonesia SRIWIJAYA AIR 121-035 SJY Republic of Indonesia SURVEI UDARA PENAS 135-006 Unknown Republic of Indonesia TRANSWISATA PRIMA AVIATION 135-021 Unknown Republic of Indonesia TRAVEL EXPRESS AVIATION SERVICE 121-038 XAR Republic of Indonesia TRAVIRA UTAMA 135-009 Unknown Republic of Indonesia TRI MG INTRA ASIA AIRLINES 121-018 TMG Republic of Indonesia TRIGANA AIR SERVICE 121-006 TGN Republic of Indonesia UNINDO 135-040 Unknown Republic of Indonesia WING ABADI AIRLINES 121-012 WON Republic of Indonesia All air carriers certified by the authorities with responsibility for regulatory oversight of Kazakhstan, with the exception of Air Astana, including, Republic of Kazakhstan AERO AIR COMPANY Unknown Unknown Republic of Kazakhstan AEROPRAKT KZ Unknown Unknown Republic of Kazakhstan AEROTOUR KZ Unknown Unknown Republic of Kazakhstan AIR ALMATY AK-0331-07 LMY Republic of Kazakhstan AIR COMPANY KOKSHETAU AK-0357-08 KRT Republic of Kazakhstan AIR DIVISION OF EKA Unknown Unknown Republic of Kazakhstan AIR FLAMINGO Unknown Unknown Republic of Kazakhstan AIR TRUST AIRCOMPANY Unknown Unknown Republic of Kazakhstan AK SUNKAR AIRCOMPANY Unknown Unknown Republic of Kazakhstan ALMATY AVIATION Unknown Unknown Republic of Kazakhstan ARKHABAY Unknown Unknown Republic of Kazakhstan ASIA CONTINENTAL AIRLINES AK-0345-08 CID Republic of Kazakhstan ASIA CONTINENTAL AVIALINES AK-0371-08 RRK Republic of Kazakhstan ASIA WINGS AK-0390-09 AWA Republic of Kazakhstan ASSOCIATION OF AMATEUR PILOTS OF KAZAKHSTAN Unknown Unknown Republic of Kazakhstan ATMA AIRLINES AK-0372-08 AMA Republic of Kazakhstan ATYRAU AYE JOLY AK-0321-07 JOL Republic of Kazakhstan AVIA-JAYNAR Unknown Unknown Republic of Kazakhstan BEYBARS AIRCOMPANY Unknown Unknown Republic of Kazakhstan BERKUT AIR/BEK AIR AK-0311-07 BKT/BEK Republic of Kazakhstan BERKUT STATE AIRLINE AK-0378-09 BEC Republic of Kazakhstan BERKUT KZ Unknown Unknown Republic of Kazakhstan BURUNDAYAVIA AIRLINES AK-0374-08 BRY Republic of Kazakhstan COMLUX AK-0352-08 KAZ Republic of Kazakhstan DETA AIR AK-0344-08 DET Republic of Kazakhstan EAST WING AK-0332-07 EWZ Republic of Kazakhstan EASTERN EXPRESS AK-0358-08 LIS Republic of Kazakhstan EOL AIR Unknown Unknown Republic of Kazakhstan EURO-ASIA AIR AK-0384-09 EAK Republic of Kazakhstan EURO-ASIA AIR INTERNATIONAL Unknown Unknown Republic of Kazakhstan EXCELLENT GLIDE AK-0338-08 EGB Republic of Kazakhstan FENIX Unknown Unknown Republic of Kazakhstan FLY JET KZ AK-0391-09 FJK Republic of Kazakhstan IJT AVIATION AK-0335-08 DVB Republic of Kazakhstan INVESTAVIA AK-0342-08 TLG Republic of Kazakhstan IRBIS AK-0317-07 BIS Republic of Kazakhstan IRTYSH AIR AK-0381-09 MZA Republic of Kazakhstan JET AIRLINES AK-0349-09 SOZ Republic of Kazakhstan JET ONE AK-0367-08 JKZ Republic of Kazakhstan KAVIASPAS AK-0322-07 KZS Republic of Kazakhstan KAZAIR JET AK-0387-09 KEJ Republic of Kazakhstan KAZAIRTRANS AIRLINE AK-0347-08 KUY Republic of Kazakhstan KAZAIRWEST Unknown Unknown Republic of Kazakhstan KAZAVIA Unknown Unknown Republic of Kazakhstan KOKSHETAU AK-0357-08 KRT Republic of Kazakhstan MAK AIR AIRLINE AK-0334-07 AKM Republic of Kazakhstan MEGA AIRLINES AK-0356-08 MGK Republic of Kazakhstan MIRAS AK-0315-07 MIF Republic of Kazakhstan NAVIGATOR Unknown Unknown Republic of Kazakhstan OLIMP AIR Unknown Unknown Republic of Kazakhstan ORLAN 2000 AIRCOMPANY Unknown Unknown Republic of Kazakhstan PANKH CENTER KAZAKHSTAN Unknown Unknown Republic of Kazakhstan PRIME AVIATION AK-0308-07 PKZ Republic of Kazakhstan SALEM AIRCOMPANY Unknown Unknown Republic of Kazakhstan SAMAL AIR Unknown Unknown Republic of Kazakhstan SAYAT AIR AK-0351-08 SYM Republic of Kazakhstan SAYAKHAT AIRLINES AK-0359-08 Unknown Republic of Kazakhstan SEMEYAVIA Unknown Unknown Republic of Kazakhstan SCAT AK-0350-08 VSV Republic of Kazakhstan STARLINE KZ AK-0373-08 LMZ Republic of Kazakhstan SKYBUS AK-0364-08 BYK Republic of Kazakhstan SKYJET AK-0307-09 SEK Republic of Kazakhstan SKYSERVICE Unknown Unknown Republic of Kazakhstan TAHMID AIR Unknown Unknown Republic of Kazakhstan TULPAR AVIA SERVICE Unknown Unknown Republic of Kazakhstan TYAN SHAN Unknown Unknown Republic of Kazakhstan UST-KAMENOGORSK AK-0385-09 UCK Republic of Kazakhstan ZHETYSU AIRCOMPANY Unknown Unknown Republic of Kazakhstan ZHERSU AVIA Unknown Unknown Republic of Kazakhstan ZHEZKAZGANAIR Unknown Unknown Republic of Kazakhstan All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including, Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic AEROSTAN (EX BISTAIR-FEZ BISHKEK) 08 BSC Kyrgyz Republic CLICK AIRWAYS 11 CGK Kyrgyz Republic DAMES 20 DAM Kyrgyz Republic EASTOK AVIA 15 Unknown Kyrgyz Republic GOLDEN RULE AIRLINES 22 GRS Kyrgyz Republic ITEK AIR 04 IKA Kyrgyz Republic KYRGYZ TRANS AVIA 31 KTC Kyrgyz Republic KYRGYZSTAN 03 LYN Kyrgyz Republic MAX AVIA 33 MAI Kyrgyz Republic S GROUP AVIATION 6 Unknown Kyrgyz Republic SKY GATE INTERNATIONAL AVIATION 14 SGD Kyrgyz Republic SKY WAY AIR 21 SAB Kyrgyz Republic TENIR AIRLINES 26 TEB Kyrgyz Republic TRAST AERO 05 TSJ Kyrgyz Republic VALOR AIR 07 Unknown Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia  Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Gabon, with the exception of Gabon Airlines, Afrijet andSN2AG, including, Republic of Gabon AIR SERVICES SA 0002/MTACCMDH/SGACC/DTA Unknown Republic of Gabon AIR TOURIST (ALLEGIANCE) 0026/MTACCMDH/SGACC/DTA NIL Republic of Gabon NATIONALE ET REGIONALE TRANSPORT (NATIONALE) 0020/MTACCMDH/SGACC/DTA Unknown Republic of Gabon SCD AVIATION 0022/MTACCMDH/SGACC/DTA Unknown Republic of Gabon SKY GABON 0043/MTACCMDH/SGACC/DTA SKG Republic of Gabon SOLENTA AVIATION GABON 0023/MTACCMDH/SGACC/DTA Unknown Republic of Gabon All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including,   Sierra Leone AIR RUM, LTD Unknown RUM Sierra Leone DESTINY AIR SERVICES, LTD Unknown DTY Sierra Leone HEAVYLIFT CARGO Unknown Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD Unknown ORJ Sierra Leone PARAMOUNT AIRLINES, LTD Unknown PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD Unknown SVT Sierra Leone TEEBAH AIRWAYS Unknown Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Swaziland, including,   Swaziland AERO AFRICA (PTY) LTD Unknown RFC Swaziland JET AFRICA SWAZILAND Unknown OSW Swaziland ROYAL SWAZI NATIONAL AIRWAYS CORPORATION Unknown RSN Swaziland SCAN AIR CHARTER, LTD Unknown Unknown Swaziland SWAZI EXPRESS AIRWAYS Unknown SWX Swaziland SWAZILAND AIRLINK Unknown SZL Swaziland All air carriers certified by the authorities with responsibility for regulatory oversight of Zambia, including, Zambia Zambezi Airlines Z/AOC/001/2009 Unknown Zambia (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. ANNEX B LIST OF AIR CARRIERS OF WHICH OPERATIONS ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE COMMUNITY (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number ICAO airline designation number State of the Operator Aircraft type Registration mark(s) and, when available, construction serial number(s) State of registry AFRIJET (2) CTA 0002/MTAC/ANAC-G/DSA Republic of Gabon All fleet with the exception of: 2 aircraft of type Falcon 50; 1 aircraft of type Falcon 900 All fleet with the exception of: TR-LGV; TR-LGY; TR-AFJ Republic of Gabon AIR ASTANA (3) AK-0388-09 KZR Kazakhstan All fleet with the exception of: 2 aircraft of type B767; 4 aircraft of type B757; 10 aircraft of type A319/320/321; 5 aircraft of type Fokker 50 All fleet with the exception of: P4-KCA, P4-KCB; P4-EAS, P4-FAS, P4-GAS, P4-MAS; P4-NAS, P4-OAS, P4-PAS, P4-SAS, P4-TAS, P4-UAS, P4-VAS, P4-WAS, P4-YAS, P4-XAS; P4-HAS, P4-IAS, P4-JAS, P4-KAS, P4-LAS Aruba (Kingdom of the Netherlands) AIR BANGLADESH 17 BGD Bangladesh B747-269B S2-ADT Bangladesh AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP All fleet with the exception of: D6-CAM (851336) Comoros GABON AIRLINES (4) CTA 0001/MTAC/ANAC GBK Republic of Gabon All fleet with the exception of: 1 aircraft of type Boeing B-767-200 All fleet with the exception of: TR-LHP Republic of Gabon NOUVELLE AIR AFFAIRES GABON (SN2AG) CTA 0003/MTAC/ANAC-G/DSA NVS Republic of Gabon All fleet with the exception of: 1 aircraft of type Challenger; CL601 1 aircraft of type HS-125-800 All fleet with the exception of: TR-AAG, ZS-AFG Republic of Gabon; Republic of South Africa TAAG ANGOLA AIRLINES (5) 001 DTA Republic of Angola All fleet with the exception of: 3 aircraft of type Boeing B-777 All fleet with the exception of: D2-TED, D2-TEE, D2-TEF Republic of Angola (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Afrijet is only allowed to use the specific aircraft mentioned for its current operations within the European Community. (3) Air Astana is only allowed to use the specific aircraft mentioned for its current operations within the European Community. (4) Gabon Airlines is only allowed to use the specific aircraft mentioned for its current operations within the European Community. (5) TAAG Angola Airlines is allowed to operate only to Portugal using the specific aircraft under the conditions set out in recitals (58) and (59) of this Regulation.